     Case 3:18-cv-02696-GPC-BGS Document 4 Filed 12/04/18 PageID.18 Page 1 of 2


                                           United States District Court
                                            SOUTHERN DISTRICT OF CALIFORNIA


FOREST and BRITJ'NEY MURRAY                                                                 Civil No. 3:18-cv-02696-GPC- BGS
                                                           Plaintiff,
                                                   V.                       PRO HAC VICE APPLICATION
SYSEMATIC NATIONAL COLLECTION>  r  .• nt
                            ~I esenua •
                                                                                            FOREST and BRITrNEY MURRAY
                                                                                            Party Represented

I,                   Nathan C. Volhcim                           hereby petition the Jtbove e11Qli;g s;cm1110Jzo91nit me 1
      ~~~~~~~~~~~~~~~-


                           (AppJk.111tJ

to appear and participate in this case and in support of petition state:
        My firm name: Sulaiman Law Group, Ltd.                                                                     DEC 0 4 2018
            Street address: 2500 South Highland Avenue, Suite 200
            City, State. ZIP: Lombard, IL 60148
            Phone number: (630) 568·3056
                            -'--"-~~~~~~~~~~~~~~~~~~~~~-+-+-~-



            Email:            nvolheim@.sulaimanlaw.com
            That on       12/3/20 I0    J was admitted to practice before                                     Stale Bar of 1llinois
                            (ll;alc)                                                                                   {N:imc of Court)

            and am currently in good standing and eligible to practice in said com1,
            that I am not currently suspended or disbarred in any other court, and
            that l 0 have) !Rl have not) concurrently or within the year preceding this application made
            any pro hac vice application to this court
                                       (If prc,·ious applic1Hio11 made, complete the following}
Title of case    ~~--~~~-~~~-~-~~~-~~--~-~~~-~~--~-


Case Number                                                                                 Date of Application _ _ _ _ _ __
Application:       D Granted             D Denied
            I declore under penally of perjury that the foregoing is true and c~t. .
                                                                                            _        _,._.l/j_.....~dt--......rA....____ __
                                                                                                             (Sig.Mturc of 1\pplicant)

                              DESIGNATION OF LOCAL COUNSEL
1 hereby designate the below named as associate local counsel.
Nicholas M. Wajda                                                                           (310) 997-0471
                                                                                            ...;.,.___..;._~~~~~~~~~~~


(Name}                                                                                      [frkphtmc)

Wajda Law Group, APC
(Firm)

 l 1400 W. Olympic Blvd, Suite ZOOM                                                  Los Angeles                                          90064
                                                                                                                                          (Zi11codc)
(Strcc:I)
                                                                                       (Cit~

                                                                                            (Signature of Applicant)

l hereby consent to the above designation.
                                                                                 ,,,.,...
                                                                                                   ,.
                                                                                                      -··.----
                                                                                                          - =""        ~
                                                                                            ~gniil~rc nfDcs.lsmw t\Horn.:yl
                                                                                                                                <-'""'"




                                                                            .#
   Case 3:18-cv-02696-GPC-BGS Document 4 Filed 12/04/18 PageID.19 Page 2 of 2

Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

 Fee:   $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                      CASD Attorney Admissions Clerk
                                                      (619) 557-5329




The pro hac vice application for Nathan C. Volheim representing Forest Murray, Brittney Murray is
herebv:
ti(lAPPROVED for filing                         D
                                               DENIED

Date.     1a./o:s.//lr                         It is so ordered.        {Q'l b
                                                                   Honorable Gonzalo P. Curiel
                                                                                               d
